PER CURIAM.
Upon this record it is clear that this appellant was caught in the act of stealing 28 pair of pants and eights shirts from a retail store. He was found guilty of grand larceny, adjudicated guilty and sentenced. On this appeal, he urges that the value of the merchandise was not proven to be more than $100.00 as required by the grand larceny statute. The appeal is wholly groundless because; (1) an employee of the store testified to a retail value of more than $400.00 and a wholesale value of more than $100.00, and (2) the retail price tags were admitted into evidence. Cf. Lauder v. State, 233 Md. 142, 195 A.2d 610, (1963).
Affirmed.